 In the Matter of YELLOW Bus LINES,INC., EMPLOYERandAIRLINEDRIVERS' ASSOCIATION, PETITIONERCase No. 15-R-1983.-Deeided June 107 1947Mr. C. P. J. Mooney,of Memphis, Tenn., for the Employer.Mr. Robert Tillman,of Memphis, Tenn., for the Petitioner.Mr. L. W. Harrison,of Memphis, Tenn., for the Intervenor.Mr. Abraham Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Mem-phis, Tennessee, on March 27, 1947, before Gerald A. Brown, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERYellow Bus Lines, Inc., a Tennessee corporation, is engaged inoperating 21 busses in a suburban bus service between 2 railroadstations in Memphis, Tennessee, and 8 limousines in transporting air-port passengers between downtown hotels and the Municipal Airport.Its main office and principal place of business is located in Memphis,Tennessee.During the period from April 1946, through September1946, the Employer transported 66,681 passengers by limousine fromhotels and other points in Memphis, Tennessee, to the Municipal Air-port, and from the airport to Memphis hotels. The Employer hasa certificate of public necessity and convenience from the TennesseeRailroad and Public Utilities Commission, and is the only companyIAt the hearingthe Intervenor moved to dismiss the petition on the ground that anunfairlabor practice charge was pendingThe hearing officer reserved ruling on themotion for the Board.Inasmuch as the charge has sincebeen wrthdiawn,the motion ishereby denied.74 N L R. B., No. 7.28 YELLOWBUS LINES, INC.29having such a certificate for the transportation of airport passengersin Memphis, Tennessee.Operations of the Employer from September1946 to March 1947 were substantially similar to those for the perioddescribed above.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization,claiming torepresent em-ployees of the Employer.Memphis Yellow Cab Drivers'Association,herein called the Inter-venor, is a labor organization,claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITPetitioner seeks a unit comprising all limousine drivers, includinglimousine dispatchers and excluding supervisory employees.TheIntervenor contends that such a unit is inappropriate on the groundthat the limousine drivers should be included within an existing unitof cab drivers employed by the Yellow Cab Company, a Tennesseecorporation, closely connected with the Employer through commonownership and management.The Employer and the Yellow Cab Company, although controlledby the same individuals, are separate corporate entities and drivingoperations are carried on separately with no interchange of employees.The limousine drivers are engaged exclusivly in transporting airportpassengers in vehicles designed especially for this purpose.More-over, the history of collective bargaining shows that the Intervenor,although it had represented both groups under a single contract priorto 1945, in 1945 and 1946 negotiated separate contracts for the limou-sine drivers.We are of the opinion,' in view of the foregoing, thatthe limousine drivers may appropriately form a separate unit.We find that all limousine drivers, including limousine dispatchers,but excluding all supervisory employees with authority to hire, pro- 30DECISIONSOF NATIONALLABOR RELATIONS BOARDmote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTION2As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Yellow Bus Lines, Inc., ofMemphis, Tennessee, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceeding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere nil or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by Airline Drivers' Association or byMemphis Yellow Cab Drivers' Association, for the purposes of col-lective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.2Any participant in the election herein,may, upon its prompt request to and approvalthereof by the Regional Director, have its name removed from the ballot.